Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about March 9, 1995, insofar as appealed from, *486terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing her custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Petitioner established by clear and convincing evidence that respondent failed to maintain contact with the child, or to plan for her future by taking steps to demonstrate that he has changed his violent assaultive behavior that had led to the child’s removal (see, Matter of Charles Frederick Eugene M., 171 AD2d 343, 347-348, appeal dismissed 79 NY2d 977; see also, Matter of Sonia H., 177 AD2d 575, 576, citing, inter alia, Matter of Ronald YY., 101 AD2d 895) and providing a feasible alternative resource during his extended incarceration (see, Matter of Charles Frederick Eugene M., supra). There is no merit to respondent’s claim that petitioner failed to make diligent efforts to encourage and strengthen the family relationship (see, supra). Family Court also properly found that adoption by her foster mother is in the child’s best interests. Concur—Milonas, J. P., Rosenberger, Williams and Mazzarelli, JJ.